ON MOTION TO REINSTATE PETITION FOR REHEARING.
Appellant's petition for a rehearing was by this court ordered stricken from the files for the reason that the same was not accompanied by brief in support thereof, as required by the rules of this court. Whereupon appellant filed a motion asking that the petition be reinstated. It is conceded by appellant that his sole purpose in filing the petition for rehearing was as a condition precedent to filing a petition to transfer to the Supreme Court, and gives that as a reason why briefs were not filed.
An application for a rehearing is not a mere formality to be used solely for the purpose of paving the way for *Page 533 
transfer. It is the statutory way by which the losing 3, 4.  party may procure a review, and it is always the duty of this court, when the statute and rules of the court are complied with, to review the cause in the light of the petition and supporting briefs, and, if the decision is found to be erroneous, to grant the rehearing and rewrite the opinion in accordance with the law as it is found to be. If this court, after considering the petition for a rehearing and the reasons advanced and authorities cited in support thereof, adheres to its original opinion, it is then the right of the losing party to move for a transfer to the Supreme Court. The law contemplates a good faith petition for a rehearing, and good faith, within the rules of this court, would require something more than the mere petition.
The rule of this court as to rehearing provides: "Application for a rehearing of any cause shall be made by petition, separate from the briefs, signed by counsel, filed with the clerk within sixty days from the rendition of the judgment, stating concisely the cause for which the judgment is supposed to be erroneous, which application shall be supported by briefs only, with arguments set out therein, if desired. Eight copies of the briefmust be filed at the same time the petition is filed, and one copy of the brief shall be delivered at once by the clerk to each judge." (Our italics.)
Clearly, the rule requires that the petition for rehearing must be accompanied by a brief in support thereof. The rule so interpreted is uniformly enforced.
It has been held by the Supreme Court that a ground for a rehearing unsupported by argument or authority is waived. 5.  City of Bedford v. Neal (1895), 143 Ind. 425, 41 N.E. 1029, 42 N.E. 815.
Motion to reinstate denied. *Page 534